Citation Nr: 1437350	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969 and in the Air Force Reserve from June 1988 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran provided testimony at a hearing before a Decision Review Officer in January 2010, and a hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.  Transcripts of these proceeding are of record.  


FINDING OF FACT

The Veteran has demonstrated no worse than a Level I hearing loss in his right ear and a Level IV hearing loss in his left ear during the appeal period.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).










REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act Analysis

      A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's appeal arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional VCAA notice is not required, and any defect in that notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

      B.  Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's post-service VA treatment records have been obtained and considered.  During a hearing before the Board, the Veteran stated that the RO did not obtain his service treatment records (STRs) from his time in the Air Force Reserve, from 1988 to 1990, and thus does not have the results of any hearing tests conducted during that time.  See September 2012 Hearing Tr. at 9.  Although the RO did not obtain these documents, the Board finds that the Veteran has not been prejudiced in this regard because any hearing test results from 1988 to 1990 are not relevant to a determination of the severity of his bilateral hearing loss from August 2007 through the appeal period.  Given the passage of time, hearing tests from 1988 to 1990 would not accurately reflect the extent of the Veteran's bilateral hearing loss disability at any point during the appeal period.  While STRs may be relevant to increased ratings claims in some instances, they are not relevant in this case.  Thus, the Board finds that the Veteran has not been prejudiced by the RO declining to obtain his STRs from 1988-1990.

The Veteran was afforded VA examinations in July 2007, October 2009 and March 2012 in conjunction with his bilateral hearing loss disability.  The Board finds that these examinations are adequate for ratings purposes because each of them evaluated the nature, extent and severity of his service-connected bilateral hearing loss by conducting complete physical examinations, recording or reviewing the Veteran's subjective complaints, and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  All three examinations were conducted by an audiologist, included the puretone audiometry test and the Maryland CNC test.  Additionally, the July 2007 examiner and October 2009 examiner recorded the Veteran's subjective complaints concerning his hearing loss and its effect on his daily life.  Although the March 2012 examiner did not specifically report any subjective symptoms reported by the Veteran, the report states that the examiner reviewed the earlier VA examination reports, which includes the Veteran's subjective complaints.  Additionally, the March 2012 examiner made a finding that the Veteran's bilateral hearing loss did not impact the ordinary conditions of daily life, including his ability to work.  See March 2010 VA Examination Report.  Therefore, the Board finds that all three VA examinations were adequate for ratings purposes, and further met the requirements of Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(examiners must report the effect of a veteran's hearing loss and/or tinnitus on his occupational functioning and daily activities).

Additionally, the Veteran has not alleged his bilateral hearing loss has worsened in severity since the March 2012 examination, and there is no evidence in the record showing a worsening.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the VA examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

      C.  Bryant Duties

The Veteran presented testimony in support of his claims during two hearings: a hearing before a Decision Review Officer (DRO) in January 2010, and a hearing before the undersigned VLJ in September 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO/VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  The Board finds that both the DRO and the VLJ who conducted hearings in this matter complied with the requirements of 38 C.F.R. § 3.103(c)(2) and Bryant.  During both hearings, the Veteran, through his representative, volunteered testimony regarding his symptoms since service, the manner in which his audiological examinations were performed and how his hearing loss has affected his daily life.  During the September 2012 hearing before the Board, the VLJ sought to identify any pertinent evidence not currently associated with the claims file concerning the Veteran's bilateral hearing disability.  See September 2010 Hearing Tr. at 6-8.  The VLJ asked specific questions directed at identifying the Veteran's functional loss resulting from his bilateral hearing loss, and the treatment he was receiving in connection with his hearing loss.  See id. at 6-16.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  Both hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim for a higher rating, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim for a higher rating.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Analysis

The Veteran seeks a compensable rating for his bilateral hearing loss, arguing that his disability is more severe than currently evaluated, and has gotten worse over the years.  Despite his contentions, the evidence of record shows that the Veteran is not entitled to a compensable rating for his bilateral hearing loss.

In general, disability ratings are based on the average impairment of earning capacity, and are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. In rating hearing loss specifically, the rating schedule requires a mechanical application of the Rating Schedule, using numeric designations based upon the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  By applying the tables in the Rating Schedule to the veteran's test results, a Roman numeral designation is assigned, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI and Table VIA.  These Roman numeral designations are then used to determine the percentage evaluation for hearing impairment by applying Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  

The current rating criteria includes alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.86.  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86 in either ear.  As such, the Veteran's bilateral hearing loss will be rated using the criteria set forth in 38 C.F.R. § 4.85.

The evidence of record demonstrates that the Veteran is not entitled to a compensable rating for bilateral hearing loss at any point during the appeal period.  
During his July 2007 VA audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
65
60
LEFT
15
20
45
70
65

The average pure tone threshold from 1000 to 4000 Hertz was 40 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.  

In September 2009, the Veteran received an audiological examination by the VA medical center in connection with his treatment for hearing loss.  The report from this examination shows that the examiner used the NU-6 speech test, rather than the Maryland CNC controlled speech discrimination test.  The rating schedule specifically requires that an examination for hearing impairment purposes include both the Maryland CNC test in addition to the puretone audiometry test.  38 C.F.R. § 4.85(a).  Thus, the Board finds that the September 2009 is not adequate for the purposes of assigning a disability rating.  

The Veteran was afforded another VA audiological evaluation in October 2009.  During this examination, he exhibited pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
65
70
LEFT
10
15
55
75
70

The average pure tone threshold from 1000 to 4000 Hertz was 45 decibels in the right ear and 54 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 80 percent in the left ear.  

In March 2012, the Veteran was afforded another VA audiological examination.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
60
LEFT
20
15
25
65
70

The average pure tone threshold from 1000 to 4000 Hertz was 41 decibels in the right ear and 44 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the both ears.  

The Veteran was diagnosed with bilateral sensorineural hearing loss.  The Veteran has been treated for his hearing loss with hearing aids.  During the July 2007 and October 2009 VA examinations, the Veteran reported that he had difficulty understanding people and the television when background noise was present.  He also reported being unable to understand some people during conversations in person and over the telephone.  In light of these reports and the objective findings, the October 2009 VA examiner opined that the Veteran's hearing loss had no effect on his usual occupation, and affected his daily activity because the Veteran has trouble hearing in background noise. The March 2012 examiner opined that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.   

In mechanically applying the Rating Schedule tables to the audiometric test results set forth above, the Veteran's level of hearing impairment produces a noncompensable rating.  The audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Additionally, none of the examiners certified that the use of the speech discrimination test is not appropriate for the Veteran.  Therefore, the Veteran's audio threshold and speech recognition scores will be applied to Table VI and not Table VIA.  See 38 C.F.R. § 4.85(c).  Applying the values of the July 2007 and March 2012 audiological examinations to the rating criteria results in a numeric designation no greater than Level I in the either the right or left ear.  See 38 C.F.R. § 4.85, Table VI.  Appling the values of the October 2010 audiological examination to the rating criteria results in a numeric designation no greater than Level I in the right ear and no greater than Level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI.   Application of these levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  

The Veteran contends that his bilateral hearing loss is more severe than currently evaluated.  Although the Veteran is competent to report symptoms such as difficulty hearing, he is not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise and testing which has not been shown.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, as stated above, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that the criteria for a compensable rating are not met.  

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran reported that his hearing loss makes it difficult for him to hear people during conversations, both in person and over the phone, and that he had trouble hearing certain sounds and distinguish words and letters at higher frequencies.  He further reported that his ability to distinguish words and hear the television was worse with the presence of background noise.  Taking this evidence into consideration, in addition to the objective findings discussed above, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The symptoms described by the Veteran reflect hearing loss which is contemplated by the rating schedule.  Thus, the Veteran's disability picture does not warrant referral for extraschedular consideration.  

Finally, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, the evidence does not suggest or support a finding that the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his hearing loss.  Accordingly, Rice considerations are inapplicable in this case.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


